DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in reply to Applicant’s Response dated 06/12/2022. Claims 1-3, 5-6 and 9 are amended. Claims 7-8 and canceled. Claims 1-6 and 9 remain pending in the application.

Response to Arguments
In response to the Applicant’s argument (see page 6), with respect to the claim interpretation under 35 U.S.C. 112(f), the claim interpretation under 35 U.S.C. 112(f) has been withdrawn in view of the amendments made to the claims.

In response to the Applicant’s argument (see page 6), with respect to the rejection under 35 U.S.C. 112(b), the rejection under 35 U.S.C. 112(b) has been withdrawn in view of the amendments made to claims 6 and 9.

In response to the Applicant’s argument (see pages 6-7), with respect to the rejections of claims 1 and 9 under 35 U.S.C. 103 and 35 U.S.C. 102(a)(1) respectively, the rejections of claims 1 and 9 under 35 U.S.C. 103 and 35 U.S.C. 102(a)(1) have been withdrawn in view of the amendments made to the claims. However, upon further consideration, new grounds of rejection under 35 U.S.C. 103 are made. Claim 1 is now rejected under 35 U.S.C. 103 as being unpatentable over Ohtani (U.S. PGPub 2011/0078784) in view of Tubi et al. (U.S. PGPub 2016/0142375) further in view of Velu (U.S. PGPub 2018/0063758) further in view of Liu et al. (U.S. PGPub 2015/0223128).
Claim 9 is now rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. PGPub 2008/0090595) in view of Velu (U.S. PGPub 2018/0063758).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ohtani (U.S. PGPub 2011/0078784) in view of Tubi et al. (U.S. PGPub 2016/0142375) further in view of Velu (U.S. PGPub 2018/0063758) further in view of Liu et al. (U.S. PGPub 2015/0223128), hereafter Liu128.

Regarding claim 1, Ohtani teaches A communication management system comprising: a terminal being connectable to a first network or to a second network; a VPN server for connecting the terminal to the first network by virtual private network (VPN) connection; and a management server, the management server including: a processor; a memory storing instructions executable by the processor to: (Ohtani, see fig. 1; see paragraph 0037 where VPN system includes a VPN management server 11, a VPN server 13 and a private server 15, all of which exist in a local area 10. The VPN management server 11 and VPN server 13 are connected by a LAN (Local-Area Network) 16. Further, the VPN server 13 and private server 15 are connected by the LAN 16. Connected to the VPN management server 11 is a VPN setup database 12 that stores a VPN setup table containing information necessary for setting up a VPN, as will be described in detail later. Further, connected to the VPN server 13 is a VPN/FW/NAT setup database 14 that stores information for setting up a VPN/FW (Fire Wall)/NAT (Network Address Translation).; see paragraph 0043 where the client computer 1 issues a VPN setup request to the VPN management server 11 before it communicates with the VPN server 13 using the VPN (that is, before it communicates using the VPN tunnel 3)…)
receive, when the terminal has established a connection in the first network, first address identification information capable of identifying a first address being an address allocated to the terminal in the first network, and (Ohtani, see fig. 4-6 transmission data includes address and authentication information; see figs. 7-9; see paragraphs 0058-0059 where the client computer/VPN management server transmission data transmitted from the client computer 1 is received by the VPN management server 11 (FIG. 8, step 31)...VPN management server 11 by communicating the common key between the client computer 1 and VPN management server 11 and client authentication is performed using the common key...)
correlate and store, in a storage, the received first address identification information with terminal authentication information that authenticates the terminal; and (Ohtani, see figs. 2; 8-11; see paragraphs 0040 where stored in a VPN setup database 12. A data of VPN setup table has been specified for every client computer 1; see paragraph 0037 where Connected to the VPN management server 11 is a VPN setup database 12 that stores a VPN setup table containing information necessary for setting up a VPN; see paragraph 0061 where the VPN management server 11 generates a seed, namely a character string for creating a VPN password (FIG. 9, step 35). Further, using the client net that it has received, the VPN management server 11 decides the VPN-IP address range and the above-mentioned client-side and server-side VPN-IP addresses so as not to conflict with the private IP range to which the client computer 1 already belongs and the private IP address range to which the private server 15 already belongs (FIG. 9, step 36). When the client-side VPN-IP address is decided, the VPN management server 11 transmits the VPN management server/VPN server transmission data to the VPN server 13, ...)
read out, upon receiving the terminal authentication information from the VPN server, the first address identification information associated with the terminal authentication information from the storage, and transmits the first address being identified by the first address identification information, to the VPN server, (Ohtani, see fig. 4-6 transmission data includes address and authentication information; see figs. 7-9; see paragraphs 0061-0062 where the VPN management server 11 transmits the VPN management server/VPN server transmission data to the VPN server 13, as mentioned above (FIG. 9, step 37)...Upon receiving the VPN management server/VPN server transmission data transmitted from the VPN management server 11 (FIG. 10, step 41), the VPN server 13 uses the received VPN management server/VPN server transmission data to set up the VPN, set up the FW (firewall) and set up the NAT (i.e., to perform the VPN/FW/NAT setup) (FIG. 10, step 42)...)
However, Ohtani does not explicitly teach the VPN server transmitting the terminal authentication information included in the request to the management server, and
Tubi teaches the VPN server transmitting the terminal authentication information included in the request to the management server, and (Tubi, see figs. 2-4; see paragraph 0038 where the VPN server 280 may transmit the current network address of the client device 120 to the proxy server 150 to notify the proxy server 150 of a valid network address for the client device 120. The VPN server 280, proxy server 150, and/or domain name server 180 may exchange the secret 145 empower the VPN server 280, proxy server 150, and domain name server 180 to jointly verify the identity of the client device 120 for authorization using the secret 145...)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Ohtani and Tubi to provide the technique of the VPN server transmitting the terminal authentication information included in the request to the management server of Tubi in the system of Ohtani in order to notify a server of validation of authentication information (Tubi, see paragraph 0038).
However, Ohtani-Tubi does not explicitly teach the terminal to transmit, in response to detecting that a connection is switched from the first network to the second network, a request for connecting to the first network by the VPN connection via the second network, the request including the terminal authentication information,
Velu teaches the terminal to transmit, in response to detecting that a connection is switched from the first network to the second network, a request for connecting to the first network by the VPN connection via the second network, the request including the terminal authentication information, (Velu, see figs. 2 and 3; see abstract where determining, by a user device connection to an access point by a first network connection, that a second network connection... switching from the first network connection to the second network connection... switching back to the first network connection (connecting back to first network from or via second network; see paragraph 0025 where computer network or combination of such networks including... virtual private network (VPN)...; see paragraph 0040 and see claim 1; see paragraphs 0030-0031 where send a request (e.g., addressed to any discoverable access point) for identifying information of access points...)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Ohtani-Tubi and Velu to provide the technique of the terminal to transmit, in response to detecting that a connection is switched from the
first network to the second network, a request for connecting to the first network by the VPN connection via the second network, the request including the terminal authentication information of Velu in the system of Ohtani-Tubi in order to increase reliability (Velu, see paragraph 0002).
However, Ohtani-Tubi-Velu does not explicitly teach the VPN server connecting the terminal to the first network by the VPN connection via the second network by using an address identical to the first address transmitted from the management server.
Liu128 teaches the VPN server connecting the terminal to the first network by the VPN connection via the second network by using an address identical to the first address transmitted from the management server. (Liu128, see figs. 2-4; see paragraph 0062 where transmitting the IP address to the terminal via the first connection channel...; see paragraphs 0064-0065 where t, the terminal is assigned with an IP address before switching to the second network, so that the terminal does not need to obtain the IP address when the terminal is switched to the second network. Therefore, the connection to the second network can be established by re-associating the layer2 data to the second network...)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Ohtani-Tubi-Velu  and Liu128 to provide the technique of the VPN server connecting the terminal to the first network by the VPN connection via the second network by using an address identical to the first address transmitted from the management server of Liu128 in the system of Ohtani-Tubi-Velu in order to avoid interference generated when switching networks (Liu128, see abstract).

Regarding claim 2, Ohtani-Tubi-Velu-Liu128 teaches further comprising: an address dispensing server that dispenses an address in the first network, correlates and stores the first address with first terminal identification information that identifies the terminal, (Ohtani, see figs. 2; 8-11; see paragraphs 0040 where  stored in a VPN setup database 12. A data of VPN setup table has been specified for every client computer 1; see paragraph 0037 where Connected to the VPN management server 11 is a VPN setup database 12 that stores a VPN setup table containing information necessary for setting up a VPN; see paragraph 0061 where the VPN management server 11 generates a seed, namely a character string for creating a VPN password (FIG. 9, step 35). Further, using the client net that it has received, the VPN management server 11 decides the VPN-IP address range and the above-mentioned client-side and server-side VPN-IP addresses so as not to conflict with the private IP range to which the client computer 1 already belongs and the private IP address range to which the private server 15 already belongs (FIG. 9, step 36). When the client-side VPN-IP address is decided, the VPN management server 11 transmits the VPN management server/VPN server transmission data to the VPN server 13, ...)
wherein the first address identification information is the first terminal identification information, and (Ohtani, see figs. 8-11; see paragraph 0061 where the VPN management server 11 generates a seed, namely a character string for creating a VPN password (FIG. 9, step 35). Further, using the client net that it has received, the VPN management server 11 decides the VPN-IP address range and the above-mentioned client-side and server-side VPN-IP addresses so as not to conflict with the private IP range to which the client computer 1 already belongs and the private IP address range to which the private server 15 already belongs (FIG. 9, step 36). When the client-side VPN-IP address is decided, the VPN management server 11 transmits the VPN management server/VPN server transmission data to the VPN server 13, ...)
the management server sends an inquiry about the first address associated with the first terminal identification information to the address dispensing server, and (Ohtani, see figs. 8-11; see paragraph 0061 where the VPN management server 11 generates a seed, namely a character string for creating a VPN password (FIG. 9, step 35). Further, using the client net that it has received, the VPN management server 11 decides the VPN-IP address range and the above-mentioned client-side and server-side VPN-IP addresses so as not to conflict with the private IP range to which the client computer 1 already belongs and the private IP address range to which the private server 15 already belongs (FIG. 9, step 36). When the client-side VPN-IP address is decided, the VPN management server 11 transmits the VPN management server/VPN server transmission data to the VPN server 13, ...)
transmits the first address received from the address dispensing server, to the VPN server. (Ohtani, see fig. 4-6 transmission data includes address and authentication information; see figs. 7-9; see paragraphs 0061-0062 where the VPN management server 11 transmits the VPN management server/VPN server transmission data to the VPN server 13, as mentioned above (FIG. 9, step 37)...Upon receiving the VPN management server/VPN server transmission data transmitted from the VPN management server 11 (FIG. 10, step 41), the VPN server 13 uses the received VPN management server/VPN server transmission data to set up the VPN, set up the FW (firewall) and set up the NAT (i.e., to perform the VPN/FW/NAT setup) (FIG. 10, step 42)...)

Regarding claim 4, Ohtani-Tubi-Velu-Liu128 teaches wherein the first address identification information is the first address. (Ohtani, see fig. 4-6 transmission data includes address and authentication information; see figs. 7-9; see paragraphs 0058-0059 where the client computer/VPN management server transmission data transmitted from the client computer 1 is received by the VPN management server 11 (FIG. 8, step 31)...VPN management server 11 by communicating the common key between the client computer 1 and VPN management server 11 and client authentication is performed using the common key...)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ohtani-Tubi-Velu-Liu128 in view of Suh et al. (U.S. PGPub 2005/0201388) further in view of Tanimoto (U.S. PGPub 2013/0136140).

Regarding claim 3, Ohtani-Tubi-Velu-Liu128 teaches all the features of claim 2. However, Ohtani-Tubi-Velu-Liu128 does not explicitly teach the management server transmits second terminal identification information being different from the first terminal identification information, to the address dispensing server, and
Suh teaches wherein the management server transmits second terminal identification information being different from the first terminal identification information, to the address dispensing server, and (Suh, see figs. 4 and 6; see paragraphs 0056-0057 where he GGSN 320 transmits to the SGSN 310 a Create PDP Context Response (CPCR) message including the IP address of the UE 3000 that the LNS 330 has allocated (second terminal identification information). The SGSN 310 transmits an APCA message to the UE 300 in step 420...)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Ohtani-Tubi-Velu-Liu128 and Suh to provide the technique of the management server transmits second terminal identification information being different from the first terminal identification information, to the address dispensing server of Sun in the system of Ohtani-Tubi-Velu-Liu128 in order to receive VPN service and reduce overhead (Suh, see paragraphs 0047 and 0075).
However, Ohtani-Tubi-Velu-Liu128-Suh does not explicitly teach causes the address dispensing server to correlate and store the second terminal identification information with the first address.
Tanimoto teaches causes the address dispensing server to correlate and store the second terminal identification information with the first address. (Tanimoto, see figs. 13-15; see paragraph 0010 where address filter information storage unit stores a first routing target address and a second routing target address, the first routing target address being an address of a first routing target device...virtual address allocation relationship storage unit stores the first routing target address and a virtual address allocated to the first routing target address while being correlated with each other...transmit the virtual address allocated to the first routing target address to the second relay server and receive the second routing target address from the second relay server...; see paragraphs 0091-0092)  
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Ohtani-Tubi-Velu-Liu128-Suh and Tanimoto to provide the technique of the address dispensing server to correlate and store the second terminal identification information with the first address of Tanimoto in the system of Ohtani-Tubi-Velu-Liu128-Suh in order to improve security (Tanimoto, see paragraphs 0104 and 0106).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ohtani-Tubi-Velu-Liu128 in view of Suh et al. (U.S. PGPub 2005/0201388).

Regarding claim 5, Ohtani-Tubi-Velu-Liu128 teaches all the features of claim 1. However, Ohtani-Tubi-Velu-Liu128 does not explicitly teach wherein the management server transmits, when the first address associated with the terminal authentication information is absent, address absence information indicating to that effect to the VPN server, and
the VPN server connects, upon receiving the address absence information, the terminal to the first network by the VPN connection by using a second address.
Suh teaches wherein the management server transmits, when the first address associated with the terminal authentication information is absent, address absence information indicating to that effect to the VPN server, and (Suh, see fig. 6; see paragraph 0055 where in the absence of the IP address, the IPCP operation is performed using an IP address for the UE allocated from the VPN server; see claim 4 where receiving an IP address from the VPN server through the LNS in the absence of the IP address of the UE in the create PDP context request message...; see paragraph 0070)
the VPN server connects, upon receiving the address absence information, the terminal to the first network by the VPN connection by using a second address. (Suh, see fig. 6; see paragraphs 0071-0073 where sets up the L2TP tunnel and session with the LNS and proceeds to step 680. In the absence of the IP address, the GGSN receives an IP address for the UE from the LNS in step 675 and proceeds to step 680...determines that the PPP connection is completed between the GGSN and the LNS...)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Ohtani-Tubi-Velu-Liu128 and Suh to provide the technique of the management server transmits, when the first address associated with the terminal authentication information is absent, address absence information indicating to that effect to the VPN server and the VPN server connects, upon receiving the address absence information, the terminal to the first network by the VPN connection by using a second address of Suh in the system of Ohtani-Tubi-Velu-Liu128 in order to receive VPN service and reduce overhead (Suh, see paragraphs 0047 and 0075).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ohtani-Tubi-Velu-Liu128-Suh in view of Liu et al. (U.S. PGPub 2008/0090595).

Regarding claim 6, Ohtani-Tubi-Velu-Liu128-Suh teaches all the features of claim 5. However, Ohtani-Tubi-Velu-Liu128-Suh does not explicitly teach wherein, in the terminal, a specific application is using the VPN connection, and 
the terminal terminates the VPN connection and directly connects to the first network, after the terminal becomes also connectable to the first network and an operation of the specific application is stopped.
Liu teaches wherein, in the terminal, a specific application is using the VPN connection, and (Liu, see figs. 6-8; see paragraph 0084 where Upon the user leaving the coverage of the second network 104, the user may again place the mobile communications device within an operative distance of the NFC device 62. Such occurrence triggers termination of the VPN connection (VPN application is stopped), an update of presence information on the first network 102 and de-registration of the most telephone from the second network 104... an indication that the user is no longer within the second network 104 is provided, which includes terminating the VPN connection to the network... preferences of the mobile communications device for the first network 102 will be restored...device will be restored to WWAN communications, the WLAN adapter may be turned off, information specific to the domain of the second network...; see paragraph 0079 where upon successful authentication on the first network 102...the wireless network adapter used to access the first network 102 (e.g., radio circuit 36) is enabled and the wireless network adapter used to access the second network 104 (e.g., WLAN adapter 50) may be disabled. Voice and data communications occur between the mobile communications device and the first network 102 through radio circuit 36.)
the terminal terminates the VPN connection and directly connects to the first network, after the terminal becomes also connectable to the first network and an operation of the specific application is stopped. (Liu, see figs. 6-8; see paragraph 0084 where Upon the user leaving the coverage of the second network 104, the user may again place the mobile communications device within an operative distance of the NFC device 62. Such occurrence triggers termination of the VPN connection (VPN application stopped), an update of presence information on the first network 102 and de-registration of the most telephone from the second network 104... an indication that the user is no longer within the second network 104 is provided, which includes terminating the VPN connection to the network... preferences of the mobile communications device for the first network 102 will be restored...device will be restored to WWAN communications, the WLAN adapter may be turned off, information specific to the domain of the second network...; see paragraph 0079 where upon successful authentication on the first network 102...the wireless network adapter used to access the first network 102 (e.g., radio circuit 36) is enabled and the wireless network adapter used to access the second network 104 (e.g., WLAN adapter 50) may be disabled. Voice and data communications occur between the mobile communications device and the first network 102 through radio circuit 36.)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Ohtani-Tubi-Velu-Liu128-Suh and Liu to provide the technique of wherein, in the terminal, a specific application is being in the VPN connection, and the terminal includes a communication control unit that terminates the VPN connection and directly connects to the first network, after the terminal becomes also connectable to the first network and an operation of the specific application is stopped of Liu in the system of Ohtani-Tubi-Velu-Liu128-Suh in order to provide quick, easy and secure user experience in gaining network access (Liu, see paragraph 0005).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. PGPub 2008/0090595) in view of Velu (U.S. PGPub 2018/0063758).

Regarding claim 9, Liu teaches A terminal being connectable to a first network and connectable to the first network or to a second network by a VPN server by virtual private network (VPN) connection, wherein, in the terminal, a specific application is using the VPN connection, and the terminal includes: a processor; and a memory storing instructions executable by the processor to: (Liu, see figs. 4 and 6-8; see paragraph 0084 where Upon the user leaving the coverage of the second network 104, the user may again place the mobile communications device within an operative distance of the NFC device 62. Such occurrence triggers termination of the VPN connection (VPN application is stopped), an update of presence information on the first network 102 and de-registration of the most telephone from the second network 104... an indication that the user is no longer within the second network 104 is provided, which includes terminating the VPN connection to the network... preferences of the mobile communications device for the first network 102 will be restored...device will be restored to WWAN communications, the WLAN adapter may be turned off, information specific to the domain of the second network...; see paragraph 0079 where upon successful authentication on the first network 102...the wireless network adapter used to access the first network 102 (e.g., radio circuit 36) is enabled and the wireless network adapter used to access the second network 104 (e.g., WLAN adapter 50) may be disabled. Voice and data communications occur between the mobile communications device and the first network 102 through radio circuit 36.; see paragraph 0039 where virtual private network (VPN) settings; see paragraph 0075 where transmitted in packet form through a virtual private network (VPN) connection with the associated computer network in order to increase security)
terminate the VPN connection and directly connect to the first network, after the terminal becomes also connectable to the first network and an operation of the specific application is stopped. (Liu, see figs. 6-8; see paragraph 0084 where Upon the user leaving the coverage of the second network 104, the user may again place the mobile communications device within an operative distance of the NFC device 62. Such occurrence triggers termination of the VPN connection (VPN application stopped), an update of presence information on the first network 102 and de-registration of the most telephone from the second network 104... an indication that the user is no longer within the second network 104 is provided, which includes terminating the VPN connection to the network... preferences of the mobile communications device for the first network 102 will be restored...device will be restored to WWAN communications, the WLAN adapter may be turned off, information specific to the domain of the second network...; see paragraph 0079 where upon successful authentication on the first network 102...the wireless network adapter used to access the first network 102 (e.g., radio circuit 36) is enabled and the wireless network adapter used to access the second network 104 (e.g., WLAN adapter 50) may be disabled. Voice and data communications occur between the mobile communications device and the first network 102 through radio circuit 36.)
However, Liu does not explicitly teach transmit, in response to detecting that a connection is switched from the first network to the second network, a request for connecting to the first network by the VPN connection via the second network, the request including terminal authentication information that is used to identify an address allocated to the terminal in the first network; and
Velu teaches transmit, in response to detecting that a connection is switched from the first network to the second network, a request for connecting to the first network by the VPN connection via the second network, the request including terminal authentication information that is used to identify an address allocated to the terminal in the first network; and (Velu, see figs. 2 and 3; see abstract where determining, by a user device connection to an access point by a first network connection, that a second network connection... switching from the first network connection to the second network connection... switching back to the first network connection (connecting back to first network from or via second network; see paragraph 0025 where computer network or combination of such networks including... virtual private network (VPN)...; see paragraph 0040 and see claim 1; see paragraphs 0030-0031 where send a request (e.g., addressed to any discoverable access point) for identifying information of access points...)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Liu and Velu to provide the technique of transmitting, in response to detecting that a connection is switched from the first network to the second network, a request for connecting to the first network by the VPN connection via the second network, the request including terminal authentication information that is used to identify an address allocated to the terminal in the first network of Velu in the system of Liu in order to increase reliability (Velu, see paragraph 0002).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG VANG whose telephone number is (571)270-7023. The examiner can normally be reached Monday - Friday 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS TAYLOR can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MENG VANG/Primary Examiner, Art Unit 2443